                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA
                                     HAMMOND DIVISION

BRENDA C. 1                                               )
                 Plaintiff,                               )
                                                          )
        v.                                                )   CAUSE NO.: 2:18-CV-328-JVB-MGG
                                                          )
ANDREW SAUL, Commissioner of the                          )
Social Security Administration,                           )
               Defendant.                                 )

                                                     ORDER

        This matter is before the Court on a Complaint [DE 1] filed on September 4, 2018, and on

an Opening Brief [DE 23] filed on April 12, 2019. Both documents were filed by Plaintiff Brenda

C. The Court referred this case to Magistrate Judge Michael Gotsch for a report and

recommendation under 28 U.S.C. § 636(b)(1)(B), Federal Rule of Civil Procedure 72(b), and

Local Rule 72-1. [DE 17] Judge Gotsch issued his Report and Recommendation on November 19,

2019. [DE 28]. The parties were given notice that they had fourteen days in which to file objections

to the report and recommendation. No party has filed objections.

        Judge Gotsch recommends that the Court reverse the Commissioner’s decision to deny Ms.

C disability benefits and remand this case to the Commissioner for further proceedings because

the ALJ’s subjective symptom analysis is not supported by substantial evidence and the ALJ did

not properly address all of Ms. C.’s medical impairments that were supported by the record.

        Having reviewed the report and recommendation, the Court finds no clear error. Therefore,

noting the lack of objection, the Court hereby ADOPTS in its entirety Judge Gotsch’s Report and

Recommendation [DE 28] and incorporates Judge Gotsch’s Report and Recommendation into this


1
  To protect privacy interests, and consistent with the recommendation of the Judicial Conference and the practice of
the Magistrate Judge who issued a Report and Recommendation on this matter, the Court refers to Plaintiff by first
name and last initial only.
Order. Accordingly, the Court GRANTS the relief requested in the Opening Brief [DE 23],

REVERSES the final decision of the Commissioner of Social Security, and REMANDS this

matter for further proceedings consistent with this Opinion and Order and the incorporated Report

and Recommendation of Judge Gotsch.

       SO ORDERED on December 5, 2019.

                                                s/ Joseph S. Van Bokkelen
                                                JOSEPH S. VAN BOKKELEN, JUDGE
                                                UNITED STATES DISTRICT COURT




                                               2
